___________

                                    No. 95-1155
                                    ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * Eastern District of Missouri.
Carlos Jones, also known as               *
Dion Tillman,                             *        [UNPUBLISHED]
                                          *
              Appellant.                  *
                                    ___________

                     Submitted:     April 19, 1996

                           Filed:   April 26, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     After a jury found Carlos Jones guilty of carjacking and firearm
charges, in violation of 18 U.S.C. §§ 2119 and 2 and 18 U.S.C. § 924(c)(1),
the district court granted Jones's motion to dismiss the firearm count on
double jeopardy grounds.      The court also denied Jones's motion for a new
trial.     On appeal, we affirmed the denial of the new-trial motion, but
reversed the dismissal of the firearm conviction and remanded "with
instructions to reinstate [Jones's] conviction on that count and to
sentence [Jones] thereunder."       See United States v. Jones, 34 F.3d 596,
599-602 (8th Cir. 1994), cert. denied, 115 S. Ct. 1701 (1995).    On remand,
the district court resentenced Jones to a total of 97 months imprisonment
and two years supervised release for the two convictions, and Jones
appeals.    Counsel has moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967).       We affirm.
     On appeal, Jones raises two issues he presented at the resentencing
hearing on remand, namely, that the evidence was insufficient to show that
he aided and abetted in the carjacking, and that counsel was ineffective
at trial for failing to obtain the full criminal record of one of the
victims.    Ineffective-assistance claims should be raised in a collateral
proceeding under 28 U.S.C. § 2255, United States v. Thomas, 992 F.2d 201,
204 (8th Cir. 1993), and Jones's sufficiency-of-the-evidence challenge was
beyond the scope of the matters before the district court pursuant to this
court's remand order, see Klein v. Arkoma Prod. Co., 73 F.3d 779, 784 (8th
Cir. 1996); cf. United States v. Prestemon, 953 F.2d 1089, 1090 (8th Cir.
1992) (trial court could not consider new bases for downward departure
where remand was limited to resentencing within applicable Guideline
range).    After conducting the necessary review of the record, in accordance
with Penson v. Ohio, 488 U.S. 75, 80 (1988), we conclude that no other non-
frivolous issues exist.


     Accordingly, we affirm.


     A true copy.


             Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-